AO 199A (Rev. 12/U) Order Setting Condilions of Release                                                     Page 1 of _     I
                                                                                                                           ..-     Pages   L{

                                           UNITED STATES DISTRICT COURT                                           FILED
                                                                 for the
                                                                                                                    NOV 142018
                                                                                                                Cleric,   u.s    District COUli
                                                                                                                    0is1r1ct Of Montana
                        United States of America                                                                          Orelll Falls
                                                                        )
                                     v.                                 )
                                                                        )     Case No.
                                                                        )
                                                                        )

                                           ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these mnditions:

(1)   The defendant must not violate federal, state, or local law while on release,

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U,S.c. § 14135a.

(3)   The defendant must advise the coun or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                     Place



      on    _     ..-       _ ..   __ __....._._,_ _
                                      ..                  ....   ....   __.__.__.__          .....-   ...   _---_._.­
                                                                    Date and Time

      Ifblank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev 12!11 J Additional Conditions of Release                                                                                    page.;) of   ~    Pages

                                                          ADDITIONAL CONDITIONS OF RELEASE
         IT   I~   FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

     )    (6) The defendant is placed in the custody of'
              Person or organization
              Addres$ (only if abolle is un organi::attOn)
              City and slate                                                                                       TcL 1'0.
who agrees to (a) supervise the deJendant, (b) u:>e every effort to as~ure the defendant's appearance al all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in thc cu~1odian's custody.

                                                                            Signed:
                                                                                                         CustodUln                                     Date
( x)      (7)  The defendant must:
         { x } (a) :;uhmit to supervision by and report for supervision to the CS Probation Office
                   telephone number        453-4461            , no later than releasc from custody
               lb) continue or actively seek employment.
               (0) continue or start an education program.
           x ) (d) surrender any passport to:       US Probation Office
           x ) (e) not obtain a passport or other international tra"eI document
              ,
             ) (t) abide by thc following restrictions on personl1lussociatlon. residence, Or travel:           Cascade County
                              ._--_._""

              x )   (g) avoid all contact. directly or indirectly, WIth any person who is or may be a victim or witness in the investigation or prosecution,
                         including:   ~~ __ ~, __..... ~ ..


                    (h) get medical or psychiatric tn:atmcnt:

                     {i) return to custody each                 at            o'clock after being released at             _. __ (}. clock for employment, schooling,
                         or the following purposes:

                (j) maintain residence a1 a halfway house or community corrections center, as thc pretrial services; office or supervising officer consider::;
                    neces,..;;ar;· .
           x j (k) not possess a firearm, destructive device, or other weapon.
             ) (I) not usc alcohol (        ) at all (    ) exces5ivcly,
             ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 V.S.C § 802, unlCS5 prescribed by a licensed
                    medical practitioner.
         (   ) (n) submit to testing for a prohibited substance if required by the prelrial services office or supervising officer. l'esting may be used with random
                    frcqucncy and may include urine testmg, the wearing of a sweat patch, a remote alcohol tcsting s.ystem,. and/or any form of prohibited
                    substancc screening ortesting. The defendant must not ob6,1ruct, attempt to obstruct or tamper with the efficiency and accuracy of prohibited
                    subs.tanee screening or te!)ting.
                    (0) participate in a program of inpatient or oulpatienl substance abuse therapy and counseling if direi:ted by the pretrial services offiee or
                       supervbing OrfiCCL
              '\ ) (pi panicipal¢ in one (Jf'the follo\\"ing location reOlltriction programs and comply with its requirements as direcled.
                       { x ) (I) Curfew. You are rcstricted to your rcsidenee every day (              ) from       8 p.m.     10 8 a.m.     > or (      ) as
                                    directed by the pretrial services otficc or supcTI,ising officer; or
                            ) (ii) Home Detention. You arc restricted to your residencc at all limes except for employment: education; religious services: medieul.
                                    substance abuse, or mental health treatment; attorney visits; court appearances: courl-nrdcrcd obligations~ or other activities
                                    approved in advance by the pretrial services office or supervising officer; or
                            ) (iii) Home Incarceration. You arc restricted to 24-hour-a-day lock-down at your rcsidcnce cxcept for medical oe<:essities and
                                    court appearances or other activities specifically approved by the court.
              x ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with an of the program
                       requirements and instructions provided.
                       ( x ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                              supervising offker.
         ( x ) (r) report as soon as possiblc, to thc pretrial 5ervices oflke or supervising officcr, every contact with law enforcement personneL including
                   Hrrcsts, guestioning, or traffic SLOpS
                                  ADDITIONAL CONDITIOl'1S OF RELEASE
     s.        The defendant shatl not buy. own, or have access to MY computer equipment, hardware, sot1:lA>ilTC, or   oJl-Jin~   services.
     t        The defendant shaH not be allowed to reside in the horne, residence, or be in the company of any child under the age of J8
     without prior approvaJ of United States Probution.
     u,        The defendant shall not go to or loiter ncar school yard1oi. parks, playgrounds, arcades. or other places primarily used by
     children under the age of 18,
     \'.       The defendant $hall not date or socialize with anybody who has children under the age of 18 without permission aftne
     probation office.
     w         The defendal1t shall not possess any materials depicting sexually explicit conduct as defined in 1M US.c, § 2256(2)(A)(ij-( v),
     including visuaL auditory, telephonic, or electronic media. and computer programs Of scrvices. He shall not patronize any place wne-re
     such material or entertainment is available. The defendant shall not milize 900 or adult telephone numbers Of any other sex-related
     numhers.
     x.        The dtfendant shall not possess. camera phones Qr electronic devices that could be used fOf covert photography.
I)
AO 199C (Rev. 09/(8) Advice of PenallteS                                                                    Page _          of   L{     Page,

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

         Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a proseeution for contempt of eourt and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i e,~ in addition to) to any other sentence you receive,
         It is a erime punishable by up to ten years in prison, and a $250,000 fine, or both, 10: obstruci a criminal investigation;
tamper with a witness, victim, or jnfonnant~ retaliate or attempt to retaliate against a witness~ vktirn."or informant; or intimidate or attempt
to intimidate a witness, victim, juror~ informant, or officer of the eourt, The penalties for tampering. retaliatio~ or intimidation are
significantly more serious iflhey involve a killing or attempted killing.
         Jf~ after release, you knowingly faU to appear as the conditions of release require, or to surrender to serve a sentence.
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         (l) an offense punishable by death,life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
               not more than $250,000 or imprisoned for not more than I Qyears, or both;
         (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ... you will be fined nol
               more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       . (4) a misdemeanor - you will bo fined nol more than $100,000 or imprisoned not more than one year, or both.
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in Ihis case and that I am aware oflhe conditions ofrelease. I promise 10 obey all conditions
of releasc~ to appear as directed, and surrender to serve any sentence imposed, I am aware ofthe penalties and sanctions set forth above.




                                               Directions to the United States Marshal

(;X) The defendant is ORDERED released after pro.:essing.
(  ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
     has posted bond and/or complied wilh all other ccndilions for release. [fstill in custody, the defendanl must be produced before
     Ihe appropriate judge allhe time and place specified.




                    DISTRIBUTION,      COURT     DEFENDANT       PRE,RIAL SERVICE        U.S A DORNEY        U.S MARSHAL
